Exhibit 99.4 UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed combined consolidated financial information is based on the historical consolidated financial information of Alpha and Massey and has been prepared to reflect the proposed merger of Mountain Merger Sub with and into Massey. The data in the unaudited pro forma condensed combined consolidated balance sheet as of December31, 2010 assume the proposed merger of Mountain Merger Sub with and into Massey was completed on that date. The data in the unaudited pro forma condensed combined consolidated statement of operations for the year ended December31, 2010 assume the proposed merger was completed on January1, 2010. The data in the unaudited pro forma condensed combined consolidated statement of operations for the year ended December31, 2010 also include the pro forma effects of the acquisition of Cumberland by Massey on April19, 2010, and assume that the acquisition of Cumberland by Massey was completed on January1, 2010. The unaudited pro forma condensed combined consolidated financial information has been prepared for illustrative purposes only and is not necessarily indicative of the consolidated financial position or results of operations of Alpha had (i)the proposed merger of Mountain Merger Sub with and into Massey occurred on December31, 2010 and/or (ii)the proposed merger of Mountain Merger Sub with and into Massey or the acquisition by Massey of Cumberland occurred on January1, 2010. The pro forma adjustments related to the acquisition by Massey of Cumberland are based on the final purchase price allocation. The proposed merger of Mountain Merger Sub with and into Massey will be accounted for under the acquisition method of accounting under U.S. GAAP whereby the total purchase price is allocated to the assets acquired and liabilities assumed based on their respective fair values determined on the acquisition date. The purchase price will be determined on the basis of the fair value of common shares of Alpha on the date the transaction is consummated plus the fair value of any other consideration transferred. The estimated purchase price for this unaudited pro forma condensed combined consolidated financial information was based on the closing price of Alpha common stock on March 14, 2011. At this time, Alpha has not performed detailed valuation analyses to determine the fair values of Massey’s assets and liabilities; and accordingly, the unaudited pro forma condensed combined consolidated financial information includes a preliminary allocation of the purchase price based on assumptions and estimates which, while considered reasonable under the circumstances, are subject to changes, which may be material. Additionally, Alpha has not yet performed the due diligence necessary to identify all of the adjustments required to conform Massey’s accounting policies to Alpha’s or to identify other items that could significantly impact the purchase price allocation or the assumptions and adjustments made in preparation of this unaudited pro forma condensed combined consolidated financial information. Upon completion of detailed valuation analyses, there may be additional increases or decreases to the recorded book values of Massey’s assets and liabilities, including, but not limited to mineral reserves, property, plant and equipment and intangible assets that will give rise to future amounts of depletion, depreciation and amortization expenses or credits that are not reflected in the information contained in this unaudited pro forma condensed combined consolidated financial information. Accordingly, once the necessary due diligence has been performed, the final purchase price has been determined and the purchase price allocation has been completed, actual results may differ materially from the information presented in this unaudited pro forma condensed combined consolidated financial information. Additionally, this unaudited pro forma condensed combined consolidated statement of operations does not reflect the cost of any integration activities or benefits from the merger and synergies that may be derived from any integration activities, both of which may have a material effect on the consolidated results of operations in periods following the completion of the merger. ALPHA NATURAL RESOURCES INC. AND SUBSIDIARIES UNAUDITED PRO FORMA CONDENSED COMBINED CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2010 (Amounts in thousands, except share and per share data) Alpha Historical Massey Historical Pro forma adjustments Total Proforma Assets Current assets: Cash and cash equivalents $ $ $ a
